Title: To Thomas Jefferson from John Taylor, 1 June 1794
From: Taylor, John
To: Jefferson, Thomas



Dear Sir
Caroline June 1st. 1794

Your letter dated one month past, was delivered to me, as I was about to leave philadelphia, and this circumstance defered my answer hitherto.
It was my purpose previously to have seen Mr: Martin, who is the inventor of the drilling machine, the simplicity of which is its best recommendation; but a succession of heavy rains have swept off our mills and bridges, and left a gulf between Mr: Martin and myself, as impassable to flesh and blood, as that which incarcerated poor Dives, was to the spiritual benevolence of father Abraham.
I will with pleasure procure one for you, and forward it to Richmond, if you will let me know with whom it is to be lodged. This is the best mode of conveyance, and then also I can inform you of the price. I will endeavour to provide it in time for turnip sowing, the first object to which it can now be applied. Turnips are the panacea of sheep, and I understand it to be your special intention to grow this kind of stock.
Permit me to suggest a doubt concerning the European system of a rotation of crops, as applicable to us. Their circle consists of six or Seven years at most, during which a plentiful dose of manure is invariably  bestowed upon the land. If the improvement of their land, is chiefly owing to this article of the system, it is well worth considering, how far that system will suit this country.
Our labour is by no means commensurate to our land—we want the offal of cities—marl and lime are seldom used—chalk never—meadows are scarce—and pastures incompetent.
If a succedaneum for these deficiencies can be found, enabling us also to turn our surplus of land into an advantage, it would fit our case. And there must be some mortal malady in a system, which impoverishes land by croping, tho’ land abounds and labour is scarce.
We have not the needful manure for the English system, nor have we the means of procuring it. If its basis was within our reach, we have not labour to manufacture and apply it in sufficient quantities.
To strike out a new system, or to abdicate nine tenths of our land, seems therefore an unavoidable alternative.
Inclosing, upon a principle directly opposite to the European reason, will I think fit our situation. Instead of sinking much labour in small inclosures for the purpose of pasturage, one, including all the arable land of a farm, would intirely exclude the lacerations of the hoof and teeth.
The atmosphere, that inexhaustible store of manure requires no labour to put on—an abundance of land enables us to avail ourselves of its fertilizing quality—and the immense portion of labour devoted by the English to manuring, might be chiefly converted by us to the extension of tillage.
Can any other system overspread with fertility our extensive fields?
The most judicious course of crops, without manure, and without rest, will presently destroy land. Pasturing is no rest.
From the trials I have made, land will bear two crops in four years, and no more. Even then, to improve, it must be sacredly inclosed. This can be effected, by having one half of the same inclosure, annually in culture.
Our extensive commons, and plenty of wet low lands for small grazing inclosures, are extreamly favourable to such a system. It is not however meant as the substitute, but as the auxiliary, of manure.
I seldom begin with wheat, unless by sowing it on a single furrow, above a clover stratum; and this can hardly be called a begining with wheat, as clover is admited to be a fallow crop. It would incommode my system of two crops in four years, whereas by making the wheat succeed a fallow crop, the land will rest two years and an half.
Buck wheat appears in my soil and climate, to be a great impoverisher. In several trials I have made of this plant, as well as of oats and rye, ploughed in green as a dressing, the improvement has been too trivial to reimburse the expense.

In a rival-ship upon a very small scale between clover and sainfoin, the former evidently has the preference. I shall continue and extend it. Wherever clover can be prevailed on to exist, it will improve the soil; but it will not live on poor land. I have reason for apprehending a similar disapointment, in this climate, from sainfoin. In the case of clover, I sustained so considerable a loss in seed, that my experiments of other grasses on poor land, are now very cautiously made.
In the case of grasses, even in England, the comparasons between drilling and broadcast, seem to preponderate in favour of the latter, owing to the expence of labour. A doubt there, removes all doubt here, and has decided me on the side of broadcast, both as to grasses and grains, on account of the dearness of our labour and the plenty of land. Drilling is invariably to be prefered in a garden.
Carrots and turnips, must be hoed if sown broadcast, therefore they had best be drilled, because that operation is performed more easily and cheaply by the horse than by the hand. A drill plough is useful for these crops and for peas.
I have never tried the succory. If you could furnish me with a spoonful of the seed, and a memorandum of its mode of culture, I will acknowledge the favour, by an assiduous attention to its effects. Pray is not this what Young calls Chickory?
I purpose to write to England for some Syberian melilot seed, highly recommended by Young.
Nor do I know why we have not tried in this country the English horse bean—the Vetches—and the tare—the two latter as dressings for wheat.
The Guinea grass, extravagantly commemorated, as an inhabitant of a botanical garden belonging to the late King of France, has not that I can learn, obtained a more honorable and useful station.
The avidity with which I lay hold of your drop of consolation, is conclusive evidence of good fortune, in my late escape, and of the hard usage of poor Dives, should he be still in durance.
Inclosed you will receive the bank pamphlet, and a shorter mischief which grew out of idleness.
Will it not be wiser at my age, to make the most of life, than to trifle longer with it? Some common good, and much individual quiet, is produced by my agrarian occupations; whereas my political opinions are seldom tried, and if they were tried, my expectations from them, would be regulated by a recollection of many errors commited in matters, which I much better understood. These opinions are either antediluvian, or barred by the act of limitations. Therefore for the sake of my own happiness I design rapidly to forget the things which I have seen heard or suspected within the last two years. Being regenerated to my former self,  I may possibly recover charity enough to coincide in your favourable opinion of the two houses of Congress. At present, as to that of which I am a member, the utmost stretch of my charity, is to allow that 15 are sound, 7 of one side, and 8 of the other. Be happy! With the utmost respect & esteem, I am Sir Yr: mo: obt: Sert.

John Taylor

